DETAILED ACTION

This office action is in regards to a non-provisional application filed April 21, 2020 with no claims to priority.   Claims 1-10 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In regards to claims 9-10, “a graphene plastic film (200)” is neither identified in the figures, nor the specification. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 4, the phrase in parentheses “(PA)”  renders the claim indefinite because it is unclear whether the limitation(s) in the parentheses are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Prud’Homme et al. (US 2010/0096595 A1).  
	Prud’Homme discloses a gas diffusion barrier (i.e. a film) comprising a polymer matrix and a functional graphene, produced by mixing polymer particles with a functional graphene powder, by e.g. extrusion (i.e. heating the mixture) and casting or pressing the mixture into a thin sheet [0200-0209; Claim 1].  Prud’Homme et al. further disclose that, to enhance the graphene platelet orientation in the composite, stretching can be used [0252]. Prud’Homme et al. further disclose that the gas diffusion barrier comprises 0.1 to 90% by weight of the functional graphene, i.e. a range overlapping with the range as defined in the instant claim 2 [Claim 4]. Prud’Homme et al. disclose the size specificity over a range of 1-50 nm [0137]. Furthermore, Prud’Homme et al. disclose that it is possible to tune the wettability of graphene sheets through chemical coupling with functional groups, i.e. the functional graphene are "connected with each other" [0079].  
	Prud’homme et al. discloses films comprising a plastic carrier reinforced by graphene and can be considered as the closest prior art for claim 8. The subject-matter of claim 8 differs from the disclosure of Prud’homme et al. in that the method further comprises a step of placing the graphene plastic film in a mold for molding. Since no examples or comparative examples have been provided in the application to demonstrate its advantages, the objective technical problem to be solved is therefore to provide an alternative method for manufacturing a graphene plastic film and it is standard in the art to mold films in order to shape (or decorate or functionalize) them. One of ordinary skill in the art would mold the film according to Prud’Homme et al. into the desired final shape for its target application without exercising any inventive skill with a reasonable expectation of success. 

Claims 1, 3-6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 106393914 A – machine translation).   
	Chen et al. disclose discloses a biaxially oriented polyamide film comprising graphene and polyamide produced by melt-extruding polyamide particles and graphene powder (i.e. mixing, melting and pressing through a die) to obtain a sheet and biaxially stretching the sheet to obtain the film [Abstract; Ex. 1-4; Claims 1-4, 10].  Chen et al. disclose the film further comprises a silane coupling agent, i.e. the polyamide and the graphene are "connected by side chains". Chen et al. disclose the nano-antistatic agent of graphene nanoflakes, graphene nanofiber, and graphene nanosheet [Claim 2] wherein the diameter of the nano-antistatic agent is 1-5 microns with a thickness of 0.3-1 nm [Claim 3].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD GRINSTED/Examiner, Art Unit 1763